Citation Nr: 0706534	
Decision Date: 03/06/07    Archive Date: 03/13/07

DOCKET NO.  02-14 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to further vocational rehabilitation training 
under Chapter 31, Title 38, United States Code, for the 
pursuit of a Master of Business Administration degree. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to April 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, denying entitlement to Chapter 31 sponsorship for the 
veteran's pursuit of a program of education leading to the 
award of a Master of Business Administration (MBA) degree.

The veteran testified at a hearing before the undersigned in 
February 2003.

The Board remanded the claim for additional development in 
November 2003, in December 2004, and in April 2006.

In its April 2006 remand, the Board noted that the record 
raises the issue of entitlement to a total disability 
evaluation on the basis of individual unemployability (TDIU). 
 This issue, however, was not developed or certified for 
appellate review.  Accordingly, the April 2006 remand 
referred this matter to the RO for appropriate consideration. 
 The RO has since then failed to take appropriate action.  
This issue, therefore, is once again referred to the RO for 
development.


FINDINGS OF FACT

1.  The veteran's compensable service-connected disabilities 
are a chronic patellofemoral syndrome with laxity and 
limitation of motion, rated as 10 percent disabling; and 
chronic low back pain from lumbar strain, rated as 20 percent 
disabling.

2.  Through participation in the vocational rehabilitation 
program, the veteran received a Bachelor's degree in Business 
Administration in June 2001.
 
3.  In December 2001, the veteran was rehabilitated to the 
point of employability.
 
4.  The skills which the veteran developed during his 
education are adequate to secure and maintain employment in 
his chosen field.
 
5.  The veteran's service-connected disabilities have not 
worsened to the point that he is unable to perform the duties 
of the occupation for which he previously was found 
rehabilitated.
 
6.  The occupation for which the veteran previously was found 
rehabilitated has not been found to be unsuitable due to his 
specific employment handicap and capabilities.
 
7.  The veteran has been employed with an insurance 
organization as a Claims Service Representative Trainee since 
September 2004.
 
8.  The veteran has overcome an employment handicap.


CONCLUSION OF LAW

The criteria for entitlement to additional vocational 
rehabilitation services under Chapter 31, Title 38 of the 
United States Code, have not been met.  38 U.S.C.A. §§ 3100, 
3101, 3102 (West 2002 & Supp. 2006); 38 C.F.R. §§ 21.35(e), 
21.51, 21.94, 21.190, 21.283, 21.284 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), redefined VA's duty to 
assist and enhanced the duty to notify claimants about 
information and evidence necessary to substantiate a claim. 
 The VCAA also eliminated the requirement that a claim be 
well-grounded.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006).  Regulations 
implementing the VCAA are located at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006). 

This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  The United States Court of 
Appeals for Veterans Claims (Court), however, has held that 
the duties to notify and assist contained in the VCAA are not 
applicable to cases involving the waiver of recovery of 
overpayment claims because the notice and duty to assist 
requirements are found in Chapter 53 rather than Chapter 51 
of Title 38 of the United States Code.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  It follows that 
because the statute at issue in this matter is found in 
Chapter 31 rather than in Chapter 51, the duties to notify 
and assist contained in the VCAA are not applicable to this 
claim.  Id.

The Claim

The veteran seeks entitlement to additional vocational 
rehabilitation benefits pursuant to Chapter 31.  In this 
appeal, the veteran asserts that he is entitled to an 
additional program of vocational rehabilitation training for 
his pursuit of an MBA degree, notwithstanding his prior 
receipt of Chapter 31 benefits, which enabled him to obtain a 
Bachelor of Business Administration degree in 2001.  The RO 
has denied the claim because the veteran's service-connected 
disabilities have not worsened to the point that he is unable 
to perform the duties of the occupation for which he 
previously was found rehabilitated; and because the 
occupation for which he previously was found rehabilitated 
has not been found to be unsuitable due to the veteran's 
employment handicap and capabilities.  The Board agrees.

The provisions of Chapter 31, Title 38, United States Code 
are intended to enable veterans with service-connected 
disabilities to achieve maximum independence in daily living 
and, to the maximum extent feasible, to become employable and 
to obtain and maintain suitable employment. 38 U.S.C.A. § 
3100.

The veteran previously was determined to have met the 
qualifications for basic entitlement to Chapter 31 benefits. 
 Service connection was in effect for chronic patellofemoral 
syndrome with laxity and limitation of motion, rated as 10 
percent disabling; and chronic low back pain from lumbar 
strain, rated as 20 percent disabling.  Accordingly, he was 
found to have a serious employment handicap; and was found by 
VA to be in need of rehabilitation because of that handicap. 
 See 38 U.S.C.A. § 3102; 38 C.F.R. § 21.40 (2006).

Additionally, the law provides that VA and the veteran must 
develop a written plan describing the veteran's employment 
goals and the program through which those goals will be 
achieved. 38 C.F.R. § 21.1(b) (3) (2006).  Specifically, an 
Individualized Written Rehabilitation Plan (IWRP) will be 
developed for each veteran eligible for rehabilitation 
services under chapter 31.  The plan is intended to assist in 
(1) providing a structure which allows VA staff to translate 
the findings made in the course of the initial evaluation 
into specific rehabilitation goals and objectives; (2) 
monitoring the veteran's progress in achieving the 
rehabilitation goals established in the plan; (3) assuring 
the timeliness of assistance by VA staff in providing 
services specified in the plan; and (4) evaluating the 
effectiveness of the planning and delivery of rehabilitation 
services by VA staff.   A plan will be prepared in each case 
in which a veteran will pursue a  vocational rehabilitation 
program, as that term is defined in § 21.35(i).  38 U.S.C.A. 
§ 3107 (West 2002); 38 C.F.R. § 21.80 (2006).

The purposes of the IWRP are to (1) identify goals and 
objectives to be achieved by the veteran during the period of 
rehabilitation services that will lead to the point of 
employability; (2) plan for placement of the veteran in the 
occupational field for which training and other services will 
be provided; and (3) specify the key services needed by the 
veteran to achieve the goals and objectives of the plan.  38 
U.S.C.A. § 3107; 38 C.F.R. § 21.84 (2006).

In this case, the veteran's basic eligibility for vocational 
rehabilitation benefits is not at issue.  It is uncontested 
that the veteran has service-connected disabilities 
compensable at 20 percent or more, and was in need of 
rehabilitation to overcome an employment handicap.  See 38 
U.S.C.A. §§ 3101, 3102; 38 C.F.R. §§ 21.40, 21.51(b).

Previously, the Vocational Rehabilitation & Counseling (VR&C) 
Office had determined that the veteran was eligible for 
Chapter 31 benefits and that he manifested a serious 
employment handicap, and had provided him with Chapter 34 
benefits and training under Chapter 31.  The purpose was to 
obtain the agreed upon vocational educational goal of an 
undergraduate degree in business administration, with a minor 
in computer science.  The record reflects that the veteran 
received a degree of Bachelor of Business Administration from 
Iona College in New Rochelle, New York, in June 2001, under 
Chapter 31 benefits.  Beginning in May 2001, the veteran 
received employment assistance; and, in September 2001, he 
commenced study for an MBA at Iona College.  In December 
2001, the veteran was declared rehabilitated due to his 
pursuit of unapproved additional education, in accordance 
with 38 C.F.R. § 21.283(c).

Applicable VA regulation provides that, for purposes of 
Chapter 31 benefits, a veteran shall be declared 
rehabilitated when he or she has overcome the employment 
handicap to the maximum extent feasible as described in 
paragraph (c), (d) or (e) of 38 C.F.R. § 21.283.  38 U.S.C.A. 
§ 3101; 38 C.F.R. § 21.283(a).   The provisions of section 
21.283 also notes that the term "suitably employed" 
includes employment in the competitive labor market, 
sheltered situations, or on a nonpay basis which is 
consistent with the veteran's abilities, aptitudes and 
interests if the criteria contained in paragraph (c) (1) or 
(2) of section 21.283 are otherwise met.  38 C.F.R. § 
21.283(b).

Section 21.283(c) holds that a veteran who has been found to 
be rehabilitated to the point of employability shall be 
declared rehabilitated when he: (1) Is employed in the 
occupational objective for which a program of services was 
provided or in a closely related occupation for at least 60 
continuous days; (2) Is employed in an occupation unrelated 
to the occupational objective of the veteran's rehabilitation 
plan for at least 60 continuous days if the veteran concurs 
in the change and such employment follows efforts to secure 
employment for the veteran in the occupation objective of a 
rehabilitation plan, is consistent with the veteran's 
aptitudes, interests, and abilities; and utilizes some of the 
academic, technical or professional knowledge and skills 
obtained under the rehabilitation plan; or (3) Pursues 
additional education or training, in lieu of obtaining 
employment, after completing his or her prescribed program of 
training and rehabilitation services if: (i) The additional 
education or training is not approvable as part of the 
veteran's rehabilitation program under this chapter; and (ii) 
Achievement of employment consistent with the veteran's 
aptitudes, interests, and abilities will be enhanced by the 
completion of the additional education or training.

In light of the facts presented in this case and the 
foregoing regulatory provisions, the Board finds that the 
veteran was properly found rehabilitated in December 2001.  
At that time, rehabilitation to the point of employability 
had been achieved.  In this case, the record shows that the 
veteran pursued additional education, in lieu of obtaining 
employment, after completing his prescribed program of 
training and rehabilitation services.  The record further 
shows that the additional education is not approvable as part 
of the veteran's rehabilitation program under Chapter 31, 
notwithstanding the fact that achievement of employment 
consistent with the veteran's aptitudes, interests, and 
abilities may be enhanced by the completion of the additional 
education or training.  The Board recalls again that the VR&C 
Office had previously determined that the veteran was 
eligible for Chapter 31 benefits and manifested a serious 
employment handicap, and had provided him with Chapter 34 
benefits and training under Chapter 31 in order to obtain the 
agreed upon educational goal of an undergraduate degree in 
business administration.  It is clear that the acquisition of 
an MBA was not a benefit or training so planned under Chapter 
31.  The Board finds that the veteran was correctly declared 
rehabilitated in December 2001.

Given the foregoing, that the veteran has been deemed 
rehabilitated, in order to obtain reentrance into 
rehabilitation to the point of employability, i.e., receive 
an additional period of training or services, the evidence 
must show the following: (1) the veteran has a compensable 
service-connected disability; and either (2) current facts, 
including any relevant medical findings, establish that his 
service-connected disability has worsened to the extent that 
the effects of the service-connected disability considered in 
relation to other facts preclude him from performing the 
duties of the occupation for which he previously was found 
rehabilitated; or (3) the occupation for which he previously 
was found rehabilitated under Chapter 31 is found to be 
unsuitable on the basis of his specific employment handicap 
and capabilities.  38 C.F.R. § 21.284.

As noted above, the veteran has two compensable service-
connected disabilities, specifically his knee impairment and 
lumbosacral strain.  

The Board notes that the veteran's underlying reasoning for 
his claim is that, despite his good-faith efforts to obtain 
suitable employment in his chosen field, he has been unable 
to do so.  Advanced training, he contends, is needed to 
ensure a competitive advantage over other job applicants.  In 
this regard, the veteran has argued that he cannot compete 
against other individuals with undergraduate degrees who are 
less than 30 years of age and able-bodied.  The veteran also 
argues that a change for the worse with respect to his 
service-connected disabilities warrants further Chapter 31 
training. 

The evidence of record especially pertinent to the veteran's 
claim consists of a May 2005 VA orthopedic examination and a 
May 2006 addendum to the May 2005 VA examination report.  It 
also consists of a document prepared by the RO's Lead 
Vocational Rehabilitation Counselor, responsive to the 
Board's April 2006 remand, and incorporated into the June 
2006 supplemental statement of the case (SSOC).  

In May 2005, the veteran was afforded a VA orthopedic 
examination in order to assess the current severity of his 
compensable service-connected disabilities, and specifically 
their impact upon the performance of the occupation for which 
he previously trained.  On subsequent remand, in May 2006, 
the May 2005 VA examiner supplied an addendum that addressed 
the issue of whether there were any changed circumstances 
which rendered the veteran's occupational goal unsuitable, 
given his employment handicap and capabilities.

At his May 2005 examination, the veteran reported constant 
pain and occasional giving way in his left knee, and grinding 
pain and occasional locking in his right knee.  He also 
reported that he could not remain standing for more than ten 
minutes and could not walk more than two city blocks at a 
time.  Otherwise, however, it was noted that the veteran 
reporting being fit for his present occupation.  The 
physician who examined the veteran gave diagnoses of left 
knee residual post-traumatic deformity in the intercondylar 
notch of the femur; right knee medial collateral ligament 
strain and post-horn medial meniscal tear with Baker's 
popliteal cyst; and chronic bilateral patellofemoral knee 
pain.  There was no indication of any degenerative changes 
rendering the veteran unable to perform the work for which he 
previously was found rehabilitated.  In his May 2006 
addendum, the VA physician who examined the veteran in May 
2005 wrote that it was unlikely that the claimant's service-
connected disabilities alone precluded him from performing 
full-time employment as a management trainee, sales manager, 
or systems analyst.  

The Board reiterates that the veteran, having successfully 
completed his undergraduate work, received his Bachelor's 
degree in Business Administration in June 2001.  To the 
extent that the manifestations of his compensable service-
connected disabilities have increased since then, there is no 
competent evidence that they have worsened to the extent 
that, when considered in relation to other facts, the veteran 
is precluded from performing the duties of the occupation for 
which he previously was found rehabilitated.

On remand, in June 2006, the RO's Lead Vocational 
Rehabilitation Counselor ascertained the suitability of the 
occupation for which the veteran previously was found 
rehabilitated, as well as whether an MBA degree was required 
for entry-level employment in that occupation.  Those 
findings, incorporated into the June 2006 SSOC, confirm that 
the occupation is suitable and that an MBA degree is not 
required.  The Lead Vocational Rehabilitation Counselor 
explained that the occupation for which the veteran 
previously was found rehabilitated was suitable because it 
did not require prolonged standing, the lifting of weights, 
or repeated bending.  The Lead Vocational Rehabilitation 
Counselor further concluded that an MBA was not required for 
entry-level employment in the veteran's chosen field because 
the U.S. Department of Labor, Bureau of Labor Statistics, has 
determined that the veteran's three areas of occupational 
interest (management trainee, sales manager, and systems 
analyst) require only a minimum of a Bachelor's degree for 
entry into the field.

In light of the foregoing evidence, the Board finds that the 
type of occupation for which the veteran previously was found 
rehabilitated under Chapter 31 is suitable on the basis of 
his specific employment handicap and capabilities.  38 C.F.R. 
§ 21.284(a) (2), (3).  The Board further finds that the 
skills which the veteran developed during his education are 
adequate to secure and maintain employment in his chosen 
field.

In this regard, the veteran's goal was to become employed as 
a management trainee, sales manager, or systems analyst.  He 
secured a full-time position, and is now a Claims Service 
Representative Trainee.  Further, it was noted by the Lead 
Vocational Rehabilitation Counselor in his June 2006 report 
that the veteran enjoyed his job.  Moreover, it should be 
noted that the veteran is currently in a manager-trainee 
position, such as he claimed to need an MBA for, and that 
promotion and continued employment are expected.

Based on the foregoing, the Board finds that the evidence is 
against the veteran's claim of entitlement to additional 
vocational rehabilitation benefits and that the requisite 
provisions of 38 C.F.R. § 21.284 have not been met.  The 
Board points out that the purpose of the Chapter 31 
vocational rehabilitation program is to provide the 
assistance necessary to enable veterans to obtain and 
maintain suitable employment, and that this goal was met in 
this case.


ORDER

Entitlement to further vocational rehabilitation benefits 
under Chapter 31, Title 38 of the United States Code is 
denied. 


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


